TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 20, 2013



                                      NO. 03-12-00300-CR


                                  Guadalupe Padilla, Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s order

denying Padilla’s motion for additional DNA testing: IT IS ORDERED, ADJUDGED AND

DECREED by the Court that the trial court’s order denying Padilla’s motion for additional DNA

testing is in all things affirmed; and it appearing that the appellant is indigent and unable to

pay costs, that no adjudication as to costs is made; and that this decision be certified below

for observance.